


--------------------------------------------------------------------------------


THE SECURITIES REPRESENTED BY THIS NOTE HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED, OR APPLICABLE STATE SECURITIES LAWS.  THE
SECURITIES HAVE BEEN ACQUIRED FOR INVESTMENT AND MAY NOT BE OFFERED FOR SALE,
SOLD, TRANSFERRED OR ASSIGNED IN THE ABSENCE OF AN EFFECTIVE REGISTRATION
STATEMENT FOR THE SECURITIES UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR
APPLICABLE STATE SECURITIES LAWS, OR AN OPINION OF COUNSEL IN A FORM REASONABLY
SATISFACTORY TO THE ISSUER THAT REGISTRATION IS NOT REQUIRED UNDER SAID ACT OR
APPLICABLE STATE SECURITIES LAWS OR UNLESS SOLD PURSUANT TO RULE 144 UNDER SAID
ACT.




TERM NOTE


June 11, 2009


Jersey City, New Jersey
$500,000.00



FOR VALUE RECEIVED, the undersigned, STRIKER OIL & GAS, INC., a Nevada
corporation (the “Company”), promises to pay YA GLOBAL INVESTMENTS, L.P. (the
“Lender”) at 101 Hudson Street, Suite 3700, Jersey City, New Jersey 07302 or
other address as the Lender shall specify in writing, the principal sum of
$500,000.00 and interest accrued thereon pursuant to the following terms of this
Term Note (the “Note”):
 
1.           Principal and Interest.


(i)           Interest.  Interest shall accrue on the outstanding   principal
balance of this Note at the rate of twelve percent per year (computed on the
basis of a 365-day year and the actual days elapsed) from the date of this Note
until paid.


(ii)           Payments.   For value received, the Company hereby promises to
pay to the order of the Lender, in lawful money of the United States of America
and in immediately available funds, $26,000 per month (the “Monthly Payment”)
commencing on July 1, 2009 and continuing on the first date of each month
through June 1, 2011.  On June 10, 2011 (the “Maturity Date”) the Company hereby
promises to pay to the order of the Lender, in lawful money of the United States
of America and in immediately available funds, all outstanding principal of this
Note, together with accrued and unpaid interest thereon.  Each Monthly Payment
will be applied first to accrued and unpaid interest and then to principal
outstanding on this Note.


2.           Right of Prepayment.  The Company at its option shall have the
right to prepay any amount of outstanding principal of the Note and accrued and
unpaid interest thereon without premium or penalty.    


3.           Waiver and Consent.  To the fullest extent permitted by law and
except as otherwise provided herein, the Company waives demand, presentment,
protest, notice of dishonor, suit against or joinder of any other person, and
all other requirements necessary to charge or hold the Company liable with
respect to this Note.

 
 

--------------------------------------------------------------------------------

 



4.           Costs, Indemnities and Expenses.  In the event of default as
described herein, the Company agrees to pay all reasonable fees and costs
incurred by the Lender in collecting or securing or attempting to collect or
secure this Note, including reasonable attorneys’ fees and expenses, whether or
not involving litigation, collecting upon any judgments and/or appellate or
bankruptcy proceedings.  The Company agrees to pay any documentary stamp taxes,
intangible taxes or other taxes which may now or hereafter apply to this Note or
any payment made in respect of this Note, and the Company agrees to indemnify
and hold the Lender harmless from and against any liability, costs, attorneys’
fees, penalties, interest or expenses relating to any such taxes, as and when
the same may be incurred.


5.           Security.  The Company agrees and acknowledges (i) that its
obligations under this Note shall be secured by all collateral granted by the
Company and Affiliated Holdings, Inc. (“Affiliated”) to the Lender, including,
without limitation, the assets of the Company pledged to the Lender pursuant to
(a) that certain Security Agreement dated May 17, 2007 by and among the Company,
Affiliated, and the Lender (the “Security Agreement”), (b) that certain
Mortgage, Assignment of Production, Security Agreement, Fixture Filing and
Financing Statement granted by the Company to YA Global as of May 17, 2007, and
(c) that certain Deed of Trust, Mortgage, Assignment, Security Agreement,
Fixture Filing and Financing Statement granted by the Company to YA Global as of
May 17, 2007, (d) that certain Deed of Trust, Mortgage, Assignment of
Production, Security Agreement, Fixture Filing and Financing Statement from the
Company to the Trustee for the benefit of the Lender of even date herewith, and
(e) that certain Mortgage, Assignment of Production, Security Agreement, Fixture
Filing and Financing Statement from the Company to the Buyer of even date
herewith ((b) – (e) shall collectively be referred to herein as the
“Mortgages”), and (ii) that the obligations under this Note are hereinafter
expressly included as part of the “Obligations” as such term is defined and used
in the Security Agreement and the Mortgages.


6.           Event of Default.  An “Event of Default”, wherever used herein,
means any one of the following events (whatever the reason and whether it shall
be voluntary or involuntary or effected by operation of law or pursuant to any
judgment, decree or order of any court, or any order, rule or regulation of any
administrative or governmental body):


(i)           the Company's failure to pay to the Lender any amount of
principal, interest, or other amounts when and as due under this Note;


(ii)           The Company shall fail to observe or perform any other covenant,
agreement or warranty contained in, or otherwise commit any breach or default of
any provision of the agreement of even date herewith (the “Agreement”) between
the Lender, the Company and Affiliated, this Note, or any other note, debenture,
or indebtedness issued to the Lender or its affiliates which is not cured within
the applicable cure period, if any;


(iii)            The Company or any subsidiary of the Company shall commence any
proceeding under any applicable bankruptcy or insolvency laws as now or
hereafter in effect or any successor thereto, or the Company or any subsidiary
of the Company commences any other proceeding under any reorganization,
arrangement, adjustment of debt, relief of debtors,

 
 

--------------------------------------------------------------------------------

 

dissolution, insolvency or liquidation or similar law of any jurisdiction
whether now or hereafter in effect relating to the Company or any subsidiary of
the Company; or there is commenced against the Company or any subsidiary of the
Company an involuntary bankruptcy, insolvency or other proceeding which remains
undismissed for a period of 61 days; or the Company or any subsidiary of the
Company is adjudicated insolvent or bankrupt; or any order of relief or other
order approving any such case or proceeding is entered; or the Company or any
subsidiary of the Company suffers any appointment of any custodian, private or
court appointed receiver or the like for it or any substantial part of its
property which continues undischarged or unstayed for a period of sixty one
days; or the Company or any subsidiary of the Company makes a general assignment
for the benefit of creditors; or the Company or any subsidiary of the Company
shall fail to pay, or shall state that it is unable to pay, or shall be unable
to pay, its debts generally as they become due; or the Company or any subsidiary
of the Company shall call a meeting of its creditors with a view to arranging a
composition, adjustment or restructuring of its debt; or the Company or any
subsidiary of the Company shall by any act or failure to act expressly indicate
its consent to, approval of or acquiescence in any of the foregoing; or any
corporate or other action is taken by the Company or any subsidiary of the
Company for the purpose of effecting any of the foregoing; or


(iv)           The Company or any subsidiary of the Company shall default in any
of its obligations under any other promissory note, or any mortgage, credit
agreement or other facility, indenture agreement, factoring agreement,
debenture, convertible debenture or other instrument under which there may be
issued, or by which there may be secured or evidenced any indebtedness for
borrowed money or money due under any long term leasing or factoring arrangement
of the Company or any subsidiary of the Company in an amount exceeding $50,000,
whether such indebtedness now exists or shall hereafter be created and such
default shall result in such indebtedness becoming or being declared due and
payable prior to the date on which it would otherwise become due and payable;


7.           Remedies.                                 During the time that any
portion of this Note is outstanding, if any Event of Default has occurred, the
full unpaid principal amount of this Note, together with interest and other
amounts owing in respect thereof, to the date of acceleration shall become at
the Lender's election, immediately due and payable in cash.  The Lender need not
provide and the Company hereby waives any presentment, demand, protest or other
notice of any kind and the Lender may immediately and without expiration of any
grace period enforce any and all of its rights and remedies hereunder and all
other remedies available to it under applicable law. Such declaration may be
rescinded and annulled by Lender at any time prior to payment hereunder. No such
rescission or annulment shall affect any subsequent Event of Default or impair
any right consequent thereon.


8.           Maximum Interest Rate.  In no event shall any agreed to or actual
interest charged, reserved or taken by the Lender as consideration for this Note
exceed the limits imposed by New Jersey law.  In the event that the interest
provisions of this Note shall result at any time or for any reason in an
effective rate of interest that exceeds the maximum interest rate permitted by
applicable law, then without further agreement or notice the obligation to be
fulfilled shall be automatically reduced to such limit and all sums received by
the Lender in excess of those lawfully collectible as interest shall be applied
against the principal of this Note immediately upon the Lender’s receipt
thereof, with the same force and effect as though the Company had specifically
designated such extra sums to be so applied to principal and the Lender had
agreed to accept such extra payment(s) as a premium-free prepayment or
prepayments.



 
 

--------------------------------------------------------------------------------

 

 
9.           Cancellation of Note. Upon the repayment by the Company of all of
its obligations hereunder to the Lender, including, without limitation, the
principal amount of this Note, plus accrued but unpaid interest, the
indebtedness evidenced hereby shall be deemed canceled and paid in full.  Except
as otherwise required by law or by the provisions of this Note, payments
received by the Lender hereunder shall be applied first against expenses and
indemnities, next against interest accrued on this Note, and next in reduction
of the outstanding principal balance of this Note.


10.           Severability.  If any provision of this Note is, for any reason,
invalid or unenforceable, the remaining provisions of this Note will
nevertheless be valid and enforceable and will remain in full force and
effect.  Any provision of this Note that is held invalid or unenforceable by a
court of competent jurisdiction will be deemed modified to the extent necessary
to make it valid and enforceable and as so modified will remain in full force
and effect.


11.           Amendment and Waiver.  This Note may be amended, or any provision
of this Note may be waived, provided that any such amendment or waiver will be
binding on a party hereto only if such amendment or waiver is set forth in a
writing executed by the parties hereto.  The waiver by any such party hereto of
a breach of any provision of this Note shall not operate or be construed as a
waiver of any other breach.


12.           Successors.  Except as otherwise provided herein, this Note shall
bind and inure to the benefit of and be enforceable by the parties hereto and
their permitted successors and assigns.


13.           Assignment.  This Note shall not be directly or indirectly
assignable or delegable by the Company.  The Lender may assign this Note as long
as such assignment complies with the Securities Act of 1933, as amended.


14.           Reissuance of this Note.


(i)           Transfer.  This Note may be assigned by the Lender, provided
however, that if this Note is to be transferred any such transfer must be made
in accordance with applicable securities laws.  Upon any such transfer, the
Company shall issue a new Note registered in the name of the registered
transferee or assignee, representing the outstanding Principal being transferred
by the Holder and, if less than the entire outstanding Principal is being
transferred, a new Note to the Lender representing the outstanding principal not
being transferred.

 
 

--------------------------------------------------------------------------------

 

(ii)           Lost, Stolen or Mutilated Note.  Upon receipt by the Company of
evidence reasonably satisfactory to the Company of the loss, theft, destruction
or mutilation of this Note, and, in the case of loss, theft or destruction, of
any indemnification undertaking by the Lender to the Company in customary form
and, in the case of mutilation, upon surrender and cancellation of this Note,
the Company shall execute and deliver to the Lender a new Note (in accordance
with Section 14(iv)) representing the outstanding principal.


(iii)           Note Exchangeable for Different Denominations.  This Note is
exchangeable, upon the surrender hereof by the Lender at the principal office of
the Company, for a new Note or Notes (in accordance with Section 14(iv))
representing in the aggregate the outstanding principal of this Note, and each
such new Note will represent such portion of such outstanding principal as is
designated by the Lender at the time of such surrender.


(iv)           Issuance of New Notes.  Whenever the Company is required to issue
a new Note pursuant to the terms of this Note, such new Note (i) shall be of
like tenor with this Note, (ii) shall represent, as indicated on the face of
such new Note, the principal remaining outstanding (or in the case of a new Note
being issued pursuant to Section 14(i) or Section 14(iii), the principal
designated by the Lender which, when added to the principal represented by the
other new Notes issued in connection with such issuance, does not exceed the
principal remaining outstanding under this Note immediately prior to such
issuance of new Notes), (iii) shall have an date, as indicated on the face of
such new Note, which is the same as the date of this Note, (iv) shall have the
same rights and conditions as this Note, and (v) shall represent accrued and
unpaid interest from the date of this Note.


15.           Use of Proceeds. The Company shall use all of the proceeds of the
issuance of this Note solely as set forth on the closing statement of even date
herewith.


16.           No Strict Construction.  The language used in this Note will be
deemed to be the language chosen by the Lender and the Company to express their
mutual intent, and no rule of strict construction will be applied against any
party.


17.           Further Assurances.  The Company will execute all documents and
take such other actions as the Lender may reasonably request in order to
consummate the transactions provided for herein and to accomplish the purposes
of this Note.


18.           Notices, Consents, etc.  Any notices, consents, waivers or other
communications required or permitted to be given under the terms hereof must be
in writing and will be deemed to have been delivered:  (i) upon receipt, when
delivered personally; (ii) upon receipt, when sent by facsimile (provided
confirmation of transmission is mechanically or electronically generated and
kept on file by the sending party); or (iii) one (1) trading day after deposit
with a nationally recognized overnight delivery service, in each case properly
addressed to the party to receive the same.  The addresses and facsimile numbers
for such communications shall be:




If to Company:
Striker Oil and Gas, Inc.
 
1875 Lawrence Street, Suite 450
Denver, CO 80202
   
If to the Lender:
YA Global Investments, LP
 
101 Hudson Street, Suite 3700
 
Jersey City, NJ 07302
 
Attention: Mark A. Angelo
 
Telephone: (201) 985-8300
 
Facsimile: (201) 985-8744
   



or at such other address and/or facsimile number and/or to the attention of such
other person as the recipient party has specified by written notice given to
each other party three (3) trading days prior to the effectiveness of such
change.  Written confirmation of receipt (A) given by the recipient of such
notice, consent, waiver or other communication, (B) mechanically or
electronically generated by the sender's facsimile machine containing the time,
date, recipient facsimile number and an image of the first page of such
transmission or (C) provided by a nationally recognized overnight delivery
service, shall be rebuttable evidence of personal service, receipt by facsimile
or receipt from a nationally recognized overnight delivery service in accordance
with clause (i), (ii) or (iii) above, respectively.
 

--------------------------------------------------------------------------------


19.           Remedies, Other Obligations, Breaches and Injunctive Relief.  The
Lender’s remedies provided in this Note shall be cumulative and in addition to
all other remedies available to the Lender under this Note, at law or in equity
(including a decree of specific performance and/or other injunctive relief), no
remedy of the Lender contained herein shall be deemed a waiver of compliance
with the provisions giving rise to such remedy and nothing herein shall limit
the Lender’s right to pursue actual damages for any failure by the Company to
comply with the terms of this Note.  No remedy conferred under this Note upon
the Lender is intended to be exclusive of any other remedy available to the
Lender, pursuant to the terms of this Note or otherwise.  No single or partial
exercise by the Lender of any right, power or remedy hereunder shall preclude
any other or further exercise thereof.  The failure of the Lender to exercise
any right or remedy under this Note or otherwise, or delay in exercising such
right or remedy, shall not operate as a waiver thereof.  Every right and remedy
of the Lender under any document executed in connection with this transaction
may be exercised from time to time and as often as may be deemed expedient by
the Lender.  The Company acknowledges that a breach by it of its obligations
hereunder will cause irreparable harm to the Lender and that the remedy at law
for any such breach may be inadequate.  The Company therefore agrees that, in
the event of any such breach or threatened breach, the Lender shall be entitled,
in addition to all other available remedies, to an injunction restraining any
breach, and specific performance without the necessity of showing economic loss
and without any bond or other security being required.


20.           Governing Law; Jurisdiction. All questions concerning the
construction, validity, enforcement and interpretation of this Agreement shall
be governed by the internal laws of the State of New Jersey, without giving
effect to any choice of law or conflict of law provision or rule (whether of the
State of New Jersey or any other jurisdictions) that would cause the application
of the laws of any jurisdictions other than the State of New Jersey.  Each party
hereby irrevocably submits to the exclusive jurisdiction of the Superior Court
of the State of

 
 

--------------------------------------------------------------------------------

 

New Jersey sitting in Hudson County, New Jersey and the United States Federal
District Court for the District of New Jersey sitting in Newark, New Jersey, for
the adjudication of any dispute hereunder or in connection herewith or
therewith, or with any transaction contemplated hereby or discussed herein, and
hereby irrevocably waives, and agrees not to assert in any suit, action or
proceeding, any claim that it is not personally subject to the jurisdiction of
any such court, that such suit, action or proceeding is brought in an
inconvenient forum or that the venue of such suit, action or proceeding is
improper.  Each party hereby irrevocably waives personal service of process and
consents to process being served in any such suit, action or proceeding by
mailing a copy thereof to such party at the address for such notices to it under
this Agreement and agrees that such service shall constitute good and sufficient
service of process and notice thereof.  Nothing contained herein shall be deemed
to limit in any way any right to serve process in any manner permitted by law.


21.           No Inconsistent Agreements.  None of the parties hereto will
hereafter enter into any agreement, which is inconsistent with the rights
granted to the parties in this Note.


22.           Third Parties.  Nothing herein expressed or implied is intended or
shall be construed to confer upon or give to any person or entity, other than
the parties to this Note and their respective permitted successor and assigns,
any rights or remedies under or by reason of this Note.


23.           Waiver of Jury Trial.  AS A MATERIAL INDUCEMENT FOR THE LENDER TO
LOAN TO THE COMPANY THE MONIES HEREUNDER, THE COMPANY HEREBY WAIVES ANY RIGHT TO
TRIAL BY JURY IN ANY LEGAL PROCEEDING RELATED IN ANY WAY TO THIS AGREEMENT
AND/OR ANY AND ALL OF THE OTHER DOCUMENTS ASSOCIATED WITH THIS TRANSACTION.


24.           Entire Agreement.  This Note (including any recitals hereto) sets
forth the entire understanding of the parties with respect to the subject matter
hereof, and shall not be modified or affected by any offer, proposal, statement
or representation, oral or written, made by or for any party in connection with
the negotiation of the terms hereof, and may be modified only by written
instruments signed by both the Company and the Lender.


[REMAINDER OF PAGE INTENTIONALY LEFT BLANK]

 
 

--------------------------------------------------------------------------------

 



IN WITNESS WHEREOF, this Promissory Note is executed by the undersigned as of
the date hereof.
 
 

  STRIKER OIL & GAS, INC.          
 
By:
/s/        Lester Garrett       Chief Executive Officer          

 
 
GUARANTEE
 
Affiliated Holdings, Inc. hereby guaranties the obligations of the Company to
the Lender under this Note.
 
IN WITNESS WHEREOF, the undersigned Guarantor have caused this Guarantee to be
duly executed.
 
Dated:
June __, 2009
 
 

 
AFFILIATED HOLDINGS, INC.
         
By:
        Name        Title           

 
 